DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 4/29/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US PGPub 2021/0028282) in view of Gunji-Yoneoka (US PGPub 2017/0365613)
Claim 1:  Kumar teaches a memory device comprising: a strained single-crystalline silicon layer (400) [0049]; an alternating stack (401) of insulating layers (402a) and electrically conductive layers (404) [0049-0053] located over the strained single-crystalline silicon layer; a memory opening (450) vertically extending through the alternating stack; and a memory opening fill structure located in the memory opening and comprising an epitaxial silicon-containing pedestal channel portion (504) [0016, 0057, 0059], a vertical semiconductor channel (470), a vertical stack of memory elements (452, 454, 456) (Fig. 4D) [0066] located adjacent to the vertical semiconductor channel at levels of the electrically conductive layers, and a drain region [0003].  Kumar does not specify that the pedestal channel portion is in epitaxial alignment with the strained single-crystalline silicon layer.  Gunji-Yoneoka teaches the pedestal channel portion is in epitaxial alignment with the strained single-crystalline silicon layer [0031, 0053] to increase charge carrier mobility in the channel (ABS).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kumar to have the pedestal channel portion is in epitaxial alignment with the strained single-crystalline silicon layer [0031, 0053] to increase charge carrier mobility in the channel (ABS) as taught by Gunji-Yoneoka.  
Claim 2:  Gunji-Yoneoka teaches [ABS, 0031, 0053] a single-crystalline silicon-germanium compound semiconductor layer, wherein the strained single-crystalline silicon layer is located on and in epitaxial alignment with the single-crystalline silicon-germanium compound semiconductor layer.  
Claim 3:  Gunji-Yoneoka teaches the strained single-crystalline silicon layer and the epitaxial silicon-containing pedestal channel portion have a doping of a first conductivity type [0055]; and a source region having a doping of a second conductivity type opposite to the first conductivity type is in contact with the strained single-crystalline silicon layer and is located outside the memory opening [0029, 0054].  
Claim 5:  Kumar teaches [0049, 0059-0062] the single-crystalline silicon-germanium compound semiconductor layer has a doping of the first conductivity type or is intrinsic; the vertical semiconductor channel is intrinsic or has a doping of the first conductivity type; and the drain region comprises a semiconductor material having a doping of the second conductivity type.  
Claim 6:  Kumar teaches [0049, 0059-0062] the single-crystalline silicon-germanium compound semiconductor layer comprises a compositionally graded single-crystalline silicon-germanium compound semiconductor material in which an atomic percentage of germanium increases monotonically with a vertical distance from the substrate single-crystalline silicon layer; an atomic percentage of germanium in the single-crystalline silicon-germanium compound semiconductor layer is in a range from 10 % to 80 %; and the strained single-crystalline silicon layer is free of germanium or includes germanium atoms at an atomic percentage less than 0.1 %.  It is noted that since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases 10in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   
Claim 9:  Gunji-Yoneoka teaches [ABS, 0031, 0053] the single-crystalline silicon-germanium compound semiconductor layer is formed on a single-crystalline silicon substrate.  
Claim 12:  Gunji-Yoneoka teaches [ABS, 0031, 0053] the epitaxial silicon-containing pedestal channel portion comprises single-crystalline silicon or single-crystalline silicon-germanium compound semiconductor layer.  
Claim 13:  Gunji-Yoneoka1 teaches the memory opening fill structure comprises a memory film including a layer stack containing at least a charge storage layer and a tunneling dielectric layer [0056-0057]; and the vertical stack of memory elements comprises portions of the charge storage layer located at levels of the electrically conductive layers (46).

Allowable Subject Matter
Claims 4, 7-8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach a drain region comprising a nickel-aluminum semiconductor alloy that is contacted by an addition metal contact as required by claims 10 and 11 or the dual material structure of the source region in claim 4.  The thickness ratio of claim 8 and the dislocation density/lattice constant gradients of claim 7 are not taught by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814